Case 1:19-cv-08332-PKC Document 2 Filed 09/06/19 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
Hamy Anthony Hai First Data Corporation and Fiserv, Inc.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

OlenderFeldman LLP - 1180 Avenue of the Americas, 8th Floor
New York, New York 10036
908-964-2485

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. § 1332(a) (Diversity Jurisdiction — State law claims.); and 15 U.S.C. § 1681 (Fair Credit Reporting Act)

; : ; Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No Miyes

 

 

 

 

If yes, was this case Vol.[“] Invol. [[] Dismissed. No[—] Yes [7] _ Ifyes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes C
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ ]367 HEALTHGARE/
[ ]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | 1 625 DRUG RELATED [ ]422 APPEAL [ ]375 FALSE CLAIMS
[1120 MARINE [ 1315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY ge uRE OF PROPERTY 28 USC 158 [ 1376 QUITAM
[ 1130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 g99 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ } 368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF ___[ ]330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ 1450 COMMERCE
ENFORCEMENT LIABILITY [ 1460 DEPORTATION
OF JUDGMENT —[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ ] 151 MEDICARE ACT __[ ]345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ ] 152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD 7 ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [1371 TRUTH INLENDING —_—([: 1 886 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF —_[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ }380 OTHER PERSONAL LABOR [ ] 861 HIA (139567) [ ] 850 SECURITIES/
OF VETERAN'S _[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE —_[ ] 710 FAIR LABOR [ 1863 DIWC/DIWW (405(Q)) EXCHANGE
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT __[ ] 864 SSID TITLE XVI
SUITS [ 1720 LABOR/MGMT [ 1865 RSI (405(g))
[x] 190 OTHER PRISONER PETITIONS RELATIONS [ 1890 OTHER STATUTORY
CONTRACT [ 1463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
[ ] 196 CONTRACT [ ] 510 MOTIONS TO [|] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ 1891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | Fave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]780 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ] 835 DEATH PENALTY LITIGATION [ 1871 1RS-THIRD PARTY MATTERS
[ ]§40 MANDAMUS & OTHER = [ ] 791 EMPL RET ING 26 USC 7609 [ ] 885 FREEDOM OF
T1440 lonPrsoner SECURITY ACT (ERISA) eee TINFORMATION ACT
REAL PROPERTY [ } 896 ARBITRATION
[1441 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[1210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION — [ ]443 HOUSING/ [ 1462 NATURALIZATION PROCEDURE ACT/REVIEW OR
[ 1220 FORECLOSURE 1 1448 ,ccoumeneTions [ ] 850 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & [ ]855 PRISON CONDITION —_[ ] 485 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS ee Sontag ONALITY OF
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ]448 EDUCATION
REAL PROPERTY
Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.
CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND § OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: Kl Yes LINO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-08332-PKC Document 2 Filed 09/06/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[X] 1 Original [_]2 Removed from C] 3, Remanded L] 4 Reinstated or LC] 5 Transferred from LI6 es Melstrict C17 au ne oD istrict
Proceeding State Court from Reopened (Specify District) 9 9
(Transferred) Magistrate Judge

Appellate
L] a. all parties represented = Court

(8 Muitidistrict Litigation (Direct File)
C] b. At least one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
OC 1 U.S. PLAINTIFF [2 U.S. DEFENDANT C] 3 FEDERAL QUESTION [x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []i1 []1 CITIZEN OR SUBJECT OF A []13[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [x}2 [ ]2 INCORPORATED or PRINCIPAL PLACE [ J4[ x4 FOREIGN NATION {]6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Hamy Anthony Hai; 7935 East Drive, Apt. 401; North Bay Village, FL 33141

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

First Data Corporation; 225 Liberty Street, 29th Floor, Manhattan, New York 10281
Fiserv, Inc.; 255 Fiserv Drive, Brookfield, Wisconsin 53045

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [|] WHITE PLAINS [x] MANHATTAN

ome aleli4 \ _——

ADMITTED TO PRACTICE IN THIS DISTRICT

SIGNATURE-GR.ATTORWEY OF RECORD
ee + “ [] NO
| [x YES (DATE ADMITTED Moan. yr.2009
RECEIPT # \ J Attorney Bar Code #LM7777
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
